DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIES (US 2019/0321892).
Regarding claim 1, NIES discloses a gear system (See Fig. 4), comprising: a carrier comprising a first portion (@ 140) and a separate, second portion (157, se Fig. 6); a plurality of pin shafts (143) extending from the first portion of the carrier, each of the plurality of pin shafts comprising a first end and a second end, the first ends integrally formed with the first portion of the carrier, the first and second portions arranged on opposing sides of the plurality of pin shafts and being spaced apart such that the first and second portions do not contact each other, the second portion of the carrier defining an end plate that is secured to the second ends of the plurality of pin shafts; a plurality of gears (144) mounted to the plurality of pin shafts, each of the plurality of gears arranged so as to rotate around one of the plurality of pin shafts.
Regarding claim 2, NIES discloses (see Figs. 4-6) the first ends of the plurality of pin shafts being integrally formed with the first portion of the carrier provide structural stability to the gear system such that the gear system is absent of axially- extending webs between the first and second portions of the carrier.
Regarding claim 3, NIES discloses (see Figs. 4-6)  the end plate comprises a plurality of shaft holes, each of the plurality of shaft holes configured to receive one of the plurality of pin shafts.
Regarding claim 4, NIES discloses (see Figs. 4-6) the end plate is secured to the plurality of pin shafts via an interference fit between each of the plurality of pin shafts and each of the plurality of shaft holes.
Regarding claim 13, NIES discloses (see Figs. 9, 17, 18, 24, 25) one or more of the plurality of pin shafts comprise one or more oil passages (158, 176) formed therein via at least one of casting, additive manufacturing, or machining.
Regarding claim 14, NIES discloses (Figs. 6, 19 and 20) a method for manufacturing a gear system of a gearbox of a wind turbine, the method comprising: forming a first portion of a carrier of the gear system and a plurality of pin shafts of the gear system as a single part, each of the plurality of pin shafts having a first end and a second end, the first ends integrally formed with the first portion of the carrier such that the second ends extend outwards therefrom; positioning a plurality of gears onto the plurality of pin shafts; and, securing a second portion of the carrier to the second ends of the plurality of pin shafts such that the first and second portions do not contact each other.

Allowable Subject Matter
Claims 5-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3352178 A: discloses a carrier with a plurality of pin shafts having first and second ends, wherein the first ends are integrally formed with the carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659